In a proceeding to settle the account of the administratrix, her attorney individually appeals from an order of the Surrogate’s Court, Nassau County, dated June 20, 1960, which directed the administratrix to pay certain claims (arising out of an ineompetency proceeding) prior to the payment of said attorney’s fees for services rendered in the- administration of the estate and prior to the payment of commissions to the administratrix. Appeal dismissed, without costs. By the Surrogate’s decision of August 12, 1960, and his order of September 13, 1960, the attorney for the administratrix was made a party to this proceeding for the purpose of an appeal. It appears, however, that the notice of appeal herein was served and filed in July, 1960 — before the attorney (appellant), individually, was permitted to intervene in this proceeding. Such notice was therefore ineffectual. We have considered the merits, however, and would affirm the order dated June 20, 1960, if we did not dismiss this appeal. Nolan, P. J., TJghetta, Christ, Pette and Brennan, JJ., concur. [25 Misc 2d 587.]